Case 1:18-cv-10225-MLW Document 479 Filed 02/03/20 Page 1 of 1
Case 1:18-cv-10225-MLW Document 478 Filed 01/31/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ
and LUIS GORDILLO, et al.,

Individually and on behalf of all others

similarly situated,

No. 1:18-cv-10225-MLW
Plaintiffs-Petitioners,

Vv.

KIRSTJEN M. NIELSEN, et al.,

Defendants-Respondents.

Nee Nee Nee ee Ne Nee Nee ee! ee ee ee ee ee a

 

JOINT MOTION FOR EXTENSION OF TIME

On January 30, 2020, the Court ordered the parties to confer and, by February 3, 2020,
report whether they have reached an agreement to resolve Petitioners’ emergency motion to enjoin
the removal of two class members (ECF No. 466) (the “motion”) concerning either or both class
members. ECF No. 477. If the parties could reach no agreement, the Court ordered Respondents
to file their opposition to the motion by February 4, 2020 and for Petitioners to file their reply by
February 10, 2020. Jd. Petitioners and Respondents now Jointly move to extend this briefing
schedule. See ECF No. 477. The parties are continuing to meet and confer regarding a resolution
of the motion as it relates to Mr. Rodriguez-~Aguasviva and Mr. Rodriguez-Oseguera and would
like additional time to continue these discussions. As such, the parties request an extension to the
briefing schedule set forth in the Court’s January 30, 2020 order as follows:

1. By February 7, 2020, the parties will report whether they have agreed to resolve the

motion.

AL Wowey and So of DEED.
We. Dd

lel. %, Loto
